DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the references provided in the 8/30/22 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

 Notice of Rejoinder
Claim 91 is allowable. Claims 92-100, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on 4/20/22, is hereby withdrawn and claims 92-100 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Yi Zhang on 8/26/22.  An Interview Summary is provided herewith and is part of the record.
This application has been amended as follows:
All amendments are with respect to the claims of 8/2/22.

Please amend claim 91 as follows:
In line 3 delete “grey”.

Please amend claim 100 as follows:
In line 2 replace “frequently” with – frequent --.

Allowed Claims
Claims 91-100 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
	Claim 91, the only independent claim now under consideration, is directed to the two elected species of conjugates of modified GLP-1 sequences with two acylating moieties, one of the latter joined from the lysine (K) of a (GAQP)9 plus GQKP linker extending from the carboxyl terminus of the GLP-1 sequence.
Although US 2018/0291076, Kjeldsen et al., published 10/2018, teaches the advantages of using GAQP-repeats attached to an insulin molecule as polar recombinant extensions, to improve the half-life and stability, and US 2003/0119023,  Choo et al., published 6/26/2003 and cited in the 7/15/22 non-final Office action, teaches GQKP among canonical linker sequences used in its method of producing a modified nucleic acid binding polypeptide, and notwithstanding that other features of the elected species are well known in the art, such as the GLP-1 modifications of specific amino acid residues, see for instance WO-9808871, Knudsen et al. published 03/98 and cited and applied in the 7/15/22 non-final Office action, and also US 2011/0166321, Garibay et al.. published 07/11 and cited in the 7/15/22 non-final Office action, and the inclusion of acylation moieties, which applicant names CRMs, see for example US 2007/0203058, Lau et al., published 08/2007 and cited in the 7/15/22 non-final Office action, which at page 140 teaches the same acylation moiety, the examiner has not identified a sufficient motivation for one of ordinary skill in the art to arrive at the instantly claimed two particular species, having 9 repeats of GAQP and a single terminal GQKP, the latter K providing a linkage to a CRM/acylation/protracting moiety, combined with another more routine addition of another CRM/acylation/protracting moiety at a lysine found in native GLP-1, see for instance Knudsen. Although each limitation is known in the art specifically or generically (as to the GAQP length), there does not appear to be a motivation in the art to arrive at these particular species among many other alternatives. 
The 35 USC 112(d) or 112/4 improper dependent claim rejection of claims 73, 75 and 76 in the 7/15/22 non-final Office action is withdrawn as moot based on cancellation of these claims.
The 35 USC 103 obviousness rejection of claims 73, 75 and 76 over Glaesner in view of Yu and Knudsen in the 7/15/22 non-final Office action is withdrawn as moot based on cancellation of these claims.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658